Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 1 of 25
                                                                               EXHIBIT B
 SJ2020CV03729 10/29/2020     12:30:52 am Entry Num. 16         Page 1 of 24


                  COMMONWEALTH OF PUERTO RICO -
                      COURT OF FIRST INSTANCE
                    SUPERIOR COURT OF SAN JUAN

 ROSA MARIA SANTIAGO                            CIVIL ACTION NUMBER:
 CONCEPCIÓN, NATIVIDAD
 CONCEPCIÓN RIVERA
    Plaintiff                                         SJ2020CV03729


                    V.                        DEFECTIVE PRODUCT AND
                                                INFORMED CONSENT
 DAVOL, INC., C.R. BARD, INC., BARD
 SHANNON LTD., FRANCISCO A.
 BATLLE BATLLE
    Defendants

                          AMENDED COMPLAINT

 TO THE HONORABLE COURT:

 APPEARS Rosa Maria Santiago Concepción y Natividad Concepción Rivera,

 represented by the attorneys who sign, and very respectfully ALLEGE and

 REQUEST:

                              INTRODUCTION

 1.    Ms. Santiago was admitted to San Francisco Hospital, located in San Juan,

       Puerto Rico, on December 19, 2017 to have an operation due to a prior

       diagnosis of an umbilical hernia. During the operation, two segments of her

       small intestine, connective tissue (fibromembranous), part of the

       peritoneum, as well as the hernial, were removed.

 2.    Between June 11, 2019 and June 15, 2019, Ms. Santiago spent four days at

       home with stomach pain, vomiting and not being able to eat. On June 15, she

       went to San Francisco Hospital in San Juan, Puerto Rico. She was admitted

       to the emergency room as the patient was complaining of abdominal pain,

       especially in the umbilical area where they had previously worked on her

       hernia. She also had nausea and continuous vomiting. These symptoms are

       directly related to a hernia. Medical surgeon Francisco A. Batlle Batlle

       recommended that Ms. Santiago undergo surgery the next day and not leave



                                        1
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 2 of 25
 SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16          Page 2 of 24


        the hospital. About the surgery, the only thing medical surgeon Francisco A.

        Batlle Batlle told Ms. Santiago was "I'm going to put in a mesh". Nothing

        else. Surgery was the next day (June 16, 2020) and a surgical mesh known as

        Ventrio™ ST Hernia Patch (Ventrio™ ST) from the company C.R. Bard,

        Inc., Davol, Inc., and Bard Shannon Ltd., was placed in Ms. Santiago's body

        the label of which is shown below:




 (Hereinafter, for identification purposes, we refer to this surgical mesh that was

 placed in Ms. Santiago's body as "the mesh in question" or "the defective mesh").

 3.     The next day, June 16, 2019, Ms. Santiago had to undergo surgery again at

        the aforementioned San Francisco Hospital to repair her umbilical hernia.

        As a result, she has had to take fourteen or more drugs to reduce or minimize

        the pain she felt by reason of her concurrent problems with hernia.




                                          2
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 3 of 25
 SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16            Page 3 of 24




 4.    On March 23, 2020, the patient went to the San Francisco Hospital

       emergency room with the following symptoms: rapid heartbeat (BPM),

       fever, chills, arthralgia, and severe pain in the abdominal area due to an

       obstruction by the umbilical hernia and presenting a clinical symptoms of

       sepsis. At San Francisco Hospital she was stabilized in the first instance with

       antibiotics, but nonetheless the patient spent eight days in the hospital. At the

       time of discharge, the patient was prescribed four additional drugs to help

       her with symptoms. Notwithstanding, she was also given instructions to go

       to the emergency room if such symptoms returned. They also recommended

       a follow-up appointment within seven days along with various studies of the

       body to know if her health detriment is related to the surgical mesh, which

       has not shown to be useful at the time in containing her umbilical hernia, for

       which she filed a civil liability action against the aforementioned companies

       for the defective product.

                                     PARTIES

 5.    The co-plaintiff ROSA MARIA SANTIAGO CONCEPCIÓN is of legal

       age and a resident of Puerto Rico and we refer to her in this civil action as

       "Ms. Santiago". Her postal and physical address is: Calle Gibraltar 446

       Barrio San José San Juan, PR 00923. Her phone number is: (939) 4606712.

       The co-plaintiff Natividad Concepción Rivera is the mother, Ms. Santiago

       and her closest relative, who has been harmed as a result of the situation

       described in this complaint. Her postal and physical address is: Calle

       Gibraltar 446 Barrio San José San Juan, PR 00923. Her phone number

       is: (939) 265-0281. Hereinafter, we refer collectively to Ms. Rosa Maria

       Santiago Concepción and Ms. Natividad Concepción Rivera as the

       "plaintiff".




                                          3
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 4 of 25
 SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 4 of 24


 6.    Co-defendant Davol, Inc. (hereinafter referred to as "Davol") is a subsidiary

       of the Co-defendant C.R. Bard, Inc. (hereinafter referred to as "Bard").

       Davol is a corporation in the state of Delaware that has its headquarters in

       the state of Rhode Island. Davol is a company that does business in all states

       and territories of the United States of America, including Puerto Rico. Its

       business is the research, development, design, manufacturing, production,

       marketing, sale and distribution of surgical meshes, including the defective

       mesh in question. Davol has intentionally wanted to have substantial contact

       with Puerto Rico doing business in Puerto Rico and receiving the benefit of

       doing business in this jurisdiction, which includes substantial economic

       benefits amounting to millions of dollars annually. Moreover, regardless of

       the foregoing, Davol knew that the mesh in question would be sold in Puerto

       Rico. Davol makes its sales and offers sales training from its Rhode Island

       headquarters and what is known as the “Davol Davol Biosurgery Surgical

       Education Program” is operated from its headquarters in Rhode Island.

 7.    Co-defendant Bard Shannon Ltd. (hereinafter referred to as "Bard

       Shannon") is an Irish company, but registered to do business in Puerto Rico

       (Registration 10929) and a subsidiary of the Co-defendant Bard. Bard

       Shannon operates a factory in San Gerónimo Industrial Park Lot 1 Road 3

       KM 77.5 Humacao, Puerto Rico, and was the company that manufactured,

       sold or distributed the defective mesh in question.

 8.    Co-defendant Bard is incorporated and has its headquarters in the state of

       New Jersey, and the parent company and majority shareholder of Davol and

       Bard Shannon. Bard does business in all or almost every country in the

       world and is engaged in the development, manufacture, production, sale and

       marketing of medical equipment, including the defective mesh in question.

       Bard is the principal player in the hernia surgical mesh market in the United

       States and participates in the manufacture and distribution of surgical


                                         4
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 5 of 25
 SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 5 of 24


       meshes, including the defective mesh in question. Bard supplies Davol and

       Bard Shannon with materials used in the manufacture of surgical meshes,

       including the defective mesh in question. Bard has been and is responsible

       for the actions of Davol and Bard Shannon as it has exercised control over

       Davol and Bard Shannon's actions to monitor and comply with regulatory

       safety standards that apply to surgical meshes sold in the United States and

       Puerto Rico, including the defective mesh in question. Bard has committed

       or has allowed to be committed numerous violations of manufacturing safety

       and quality control standards, and deviated from design and manufacturing

       specifications.

 9.    The co-defendant Francisco A. Batlle Batlle is a natural person and general

       surgeon (hereinafter, Dr. Batlle). Dr. Batlle was the surgeon involved in Ms.

       Santiago's June 2019 operation and the consulting physician in March 2020.

       The co-defendant Francisco A. Batlle Batlle has an office at Avenida De

       Diego Núm. 369, Suite 610, San Juan, PR, 00923 and his phone number is

       (787) 771-4595.

 10.   The defendants are jointly and severally liable for the damage suffered by

       Ms. Santiago as a result of the design, manufacture, marketing, labeling,

       lack of adequate warnings, distribution, sale, and placement of the defective

       mesh in question on the market, either by them or through their agents,

       employees or owners, who acted at all times within their functions with real

       or apparent authority. The defendants are also vicariously liable for the acts

       and omissions of their employees, who acted at all times within the functions

       of their employment.




                                         5
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 6 of 25
 SJ2020CV03729 10/29/2020                12:30:52 am Entry Num. 16                 Page 6 of 24




           VENTRIO™ ST HERNIA PATCH: DESCRIPTION, RISKS,
           COMPLICATIONS AND LACK OF INFORMED CONSENT


 11.       The defective product in question known as Ventrio™ ST Hernia Patch

           (Ventrio™ ST) can be briefly described as a permanent self-impregnable

           mesh with bioresorbable coating for rebuilding soft parts with

           SORBAFLEX memory technology™. More specifically, VENTRIO™ ST

           is a partially resorbable, self-impregnable and sterile prosthesis with a

           bioresorbable coating that features two distinct layers of mesh sewn together

           with PTFE monofilaments 1 to form a placement pocket. The top layer

           consists of a polypropylene monofilament (PP) mesh,2 while the bottom

           layer is a mesh made of the compound SEPRAMESH™ TP. The compound

           SEPRAMESH™ IP is woven with fibers of (PP) and polyglycolic acid

           (PGA) that results in a two-sided mesh, one side of PP and the other of PGA.

           The mesh is coated, on the PGA side, by a chemically modified and

           bioresorbable sodium hyaluronate hydrogel (HA), carboxymethyl cellulose

           (CMC) and polyethylene glycol (PEG). In theory, the face of the mesh fascia

           allows a rapid fibroblastic response through the interstitials of the mesh,

           which is supposed to allow the internal growth of the fabric towards the

           mesh. The visceral face of the mesh is a bioresorbable coating, which

           separates the mesh from the underlying tissue and surfaces of the organs to

           reduce the fixation or adhesion of the fabric to the mesh. Shortly after

           placement, the biopolymer coating becomes a hydrated gel that is


 1
    Polytetrafluoroethylene (PTFE) better known as Teflon is a polymer similar to polyethylene, in
 which hydrogen atoms have been replaced by fluoride atoms. The chemical formula of the monomer,
 tetrafluoroethene, is CF2=CF2.
 2 The Polypropylene (PP) is the thermoplastic polymer, partially crystalline, obtained from the
 polymerization of propylene (or propene). It belongs to the polyolefins group and is used in a wide
 variety of applications including food packaging, fabrics, laboratory equipment, automotive
 components and clear films. It has great resistance against various chemical solvents, as well as against
 alkalis and acids



                                                    6
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 7 of 25
 SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16            Page 7 of 24


       reabsorbed into place in less than 30 days. This medical device features

       SORBAFLEX™ memory technology, which is supposed to offer memory

       characteristics and stability to the mesh, making it easy to insert it initially,

       position it correctly and fasten it. SORBAFLEX ™ memory technology

       refers to an extruded polydioxanone (PDO) monofilament component

       contained in a woven polypropylene mesh tube. The oval oversized patches

       include two separate PDO SORBAFLEX™ monofiliaments. The PDO

       SORBAFLEX™ monofilament completely degrades in vivo through

       hydrolysis. The PDO monofilament has been found to produce an

       inflammatory response during absorption. In essence, the absorption is

       completed in about 6-8 months.

 12.   Ventrio™ ST is indicated for use as a reinforcement of soft tissue, when

       there is weakness, in procedures that require tissue repair, such as hernia

       repair. By nature, Ventrio™ ST is contraindicated for nursing mothers and

       children. It also cannot be used for the reconstruction of cardiovascular

       defects. Ms. Santiago was not a child or a nursing mother at the time of the

       placement of the Ventrio™ ST in her body for the purpose of repairing an

       umbilical hernia.

 13.   The manufacturer of Ventrio™ ST has admitted that there are publications

       suggesting that the possibility of adhesion formation may exist when

       polypropylene is placed in contact with the intestines or viscera.




                                          7
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 8 of 25
 SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 8 of 24


       The co-defendant Francisco A. Batlle Batlle did not discuss these risks

       associated with the placement of the Ventrio™ ST with Ms. Santiago. Nor

       was Ms. Santiago given written information at any time describing the risks

       associated with placing the Ventrio™ ST in her body. About the risks

       associated with Ventrio™ ST, the only thing the co-defendant Francisco A.

       Batlle Batlle told Ms. Santiago was "I'm going to put a mesh in you".

       Nothing else. At no time were alternatives to surgical treatments or meshes

       discussed.

 14.   The manufacturer of Ventrio™ ST has admitted that among the possible

       adverse reactions to the product are seromas, adhesions, bruising,

       inflammation, extrusion, fistula formations, infection, allergic reaction and

       recurrence of the hernia or defect of soft tissues, as well as infection and

       intestinal or skin perforation. The co-defendant Francisco A. Batlle Batlle

       did not discuss these possible complications associated with the placement

       of the Ventrio™ ST with Ms. Santiago. Nor at any time was Ms. Santiago

       given written information describing the possible complications associated

       with placing the Ventrio™ ST in her body. About the possible complications

       associated with Ventrio™ ST, the only thing the co-defendant Francisco A.

       Batlle Batlle told Ms. Santiago was "I'm going to put a mesh in you".

       Nothing else. At no time were alternatives to surgical treatments or meshes

       discussed.

       VENTRIO™ ST HERNIA PATCH: A DEFECTIVE PRODUCT



 15.   Thousands of consumers have filed court and extrajudicial claims against

       Ventrio™ ST manufacturers under defective product theories.




                                        8
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 9 of 25
 SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 9 of 24




 16.   In the criminal proceedings United States v. CR Bard. Inc.. 848 F. Supp. 287

       (D. Mass. 1994), the company C.R. Bard, Inc. plead guilty to 391 felonies.

       The federal court described the conduct in summary as follows: "These are

       serious criminal violations. Bard knowingly and willfully kept adverse

       information from the FDA, made product changes that affected the safety or

       effectiveness of angioplasty catheters produced by its USCI Division without

       the required FDA approval, and illegally did testing on human beings

       without the required exemption from the FDA.”

 17.   C.R. Bard and Davol have paid millions of dollars in compensation to

       consumers and patients who have filed court and extrajudicial claims

       alleging that the Ventrio™ ST is a defective product that caused harm.

 18.   As discussed, Ventrio™ ST contains polypropylene. Manufacturers claim

       that polypropylene is chemically inactive or inert. However, scientific

       evidence shows that polypropylene is incompatible with human tissue and

       promotes an immune response in people who are exposed to polypropylene.

       The immune response, in turn, promotes the degradation and contraction of

       the Ventrio™ ST, as well as the surrounding tissue, and contributes to the

       development of adverse reactions.

 19.   Entities that have supplied various forms of polypropylene to the defendant

       manufacturers of Ventrio™ ST warned that polypropylene should not be

       used in medical devices that were permanently implanted in the human body

       or that were in constant contact with human tissue or fluids.

 20.   Ventrio™ ST is defective due to the high number of cases in which: (i) it

       fails, (ii) causes damage, (iii) causes complications and (iv) does not meet

       the intended objective. The foregoing often results, with unreasonable

       frequency, in the need for further surgery, which causes severe damage, as is

       the case with Ms. Santiago.


                                        9
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 10 of 25
  SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16             Page 10 of 24


  21.   Some of the specific defects of Ventrio™ ST are:

        a.   Polypropylene and immune reactions resulting from polypropylene use

             cause adverse reactions and damage.

        b.   Immune reactions caused by polypropylene cause adhesions, damage to

             organs, nerves, blood vessels that are around the mesh. They also cause

             infections, chronic pain and recurrence of the hernia.

        c.   It is prone to degrade and fragment over time, causing chronic inflation

             and fibrosis, resulting in continuous damage as polypropylene

             continues to act as a chronic catalytic for inflammation.

        d.   The manufacturers are believed to have used polypropylene that is

             below generally accepted standards or have altered the polypropylene

             used in the polypropylene mesh placed in Ms. Santiago's body.

        e.   The polypropylene mesh fabric produces very small openings that

             allow bacteria to enter and hide from white blood cells and

             macrophages, which are the body's defenses designed to eliminate

             bacteria. Bacteria also secrete a biofilm that coats them, further

             protecting them from destruction by white blood cells and

             macrophages. In addition, some bacteria are able to degrade the

             polypropylene.

        f.   Polypropylene is always impure; there is no pure polypropylene.

             Polypropylene contains approximately 15 additional compounds that

             are filtered from the product and are toxic to tissues, increasing the

             inflammatory reaction and the intensity of fibrosis.




                                         10
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 11 of 25
  SJ2020CV03729 10/29/2020              12:30:52 am Entry Num. 16                Page 11 of 24




           g.    It has been observed through the use of electronic microscopes that

                 polypropylene meshes are not inert. Mesh degradation results in

                 detachment, cracks and release of toxic compounds. This enhances

                 inflammatory and fibrotic reactions.

           h.    Polypropylene meshes were known were shrinking by 30-50% in

                 approximately 1998.

           i.    Polypropylene tends to oxidize as a result of the acids that are produced

                 during      the   inflammatory        reaction,     causing      degradation      of

                 polypropylene mesh.

           j.    The porosity of the mesh is important for the growth of the tissue, and

                 the low porosity decreases the incorporation of tissue. Porosity also

                 affects the inflammatory and fibrotic reaction. With mechanical stress,

                 effective porosity decreases.

           k.    After being implanted in the human body, polypropylene is known to

                 become depolymerized and suffer oxidative degradation by free

                 radicals3 and develop stress cracks.

           l.    The polypropylene surface promotes the absorption of liquids and

                 bacteria, and is a "bacterial highway" that provides a safe haven for

                 bacteria.

           m. Common complications associated with polypropylene include

                 restricted abdominal wall mobility and local wound abnormalities.

                 Polypropylene failures often include persistent and active inflammatory

                 processes, irregular or low formation of scar tissue, and poor mesh

                 integration into the regenerative tissue area.



  3 The free radicals are formed in the middle of chemical reactions, from the homolytic rupture of a
  molecule and, in general, it is extremely unstable and therefore has great reactive power and a very
  short half-life (milliseconds).



                                                  11
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 12 of 25
  SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 12 of 24


  22.   The Ventrio™ ST used heavy polypropylene with small pores, which further

        promotes    inflammation,     foreign   body    reaction   and    subsequent

        complications.



           THE CIVIL LIABILITY OF THE MANUFACTURERS

  23.   The manufacturers marketed the Ventrio™ ST when it knew or should have

        known that it was defective. The manufacturers had an obligation to know

        and disclose in a timely and appropriate manner the scientific and medical

        information about Ventrio™ ST, as well as to fully warn about its risks and

        side effects, but this was not done. The manufacturers also knew or should

        have known that Ventrio™ ST exposed consumers and patients to

        unreasonable risks of severe bodily harm and disproportionately to the

        potential benefits associated with using mesh, especially when viable and

        safe alternatives that did not present the same level of risk or complications

        were available. For marketing purposes, the manufacturers intentionally

        extolled the alleged benefits of Ventrio™ ST and in turn minimized or

        omitted its risks and adverse effects. The manufacturers knew their claims

        were false and misleading, and did not adequately disclose the true health

        consequences and true risks and adverse effects of Ventrio™ ST. Nor did

        the manufacturers give sufficient warnings or instructions on the level of

        risk, complications and danger posed by the use of Ventrio™ ST.

  24.   The risks of the Ventrio™ ST design outweigh any potential benefit

        associated with the design. As a result of its defective design and/or

        manufacture, an unreasonable risk of serious adverse complications may

        occur, including, among others: foreign body reaction; granuloma response;

        allergic reaction; rejection; erosion; excessive and chronic inflammation;

        internal organ adhesions; scarification; inadequate wound healing; infection;

        seroma; abscess; fistula; tissue damage and/or death; nerve damage; chronic


                                         12
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 13 of 25
  SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16        Page 13 of 24


        pain; recurrence of hernia; and other complications. The manufacturers did

        not mention the risks, dangers, defects and disadvantages of Ventrio™ ST in

        their marketing, but however promoted, marketed, sold and distributed

        Ventrio™ ST as if it were reasonably safe. In turn, Ventrio™ ST

        manufacturers have stopped disclosing information about the mesh's

        tendency to fail and cause bodily harm as well as complications.

  25.   These actions and omissions by the mesh manufacturers were factors that

        substantially contributed to the serious damage suffered by Ms. Santiago.

        Ms. Santiago would not have agreed to the placement of the mesh in her

        body had the manufacturers disclosed all the consequences to her health, as

        well as all the risks and complications caused by Ventrio™ ST.

  26.   Ventrio™ ST manufacturers stopped making the following reasonable

        warnings:

         a. The propensity of Ventrio™ ST to degradation and fragmentation.

         b. The way and how quickly Ventrio™ ST erodes.

         c. The risks of chronic inflammation.

         d. The risks of chronic infection.

         e. That the size of the mesh would drastically shrink once implanted.

         f.   Risk of hernia recurrence, hernia-associated pain and other

              mesh-associated pains.




                                        13
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 14 of 25
  SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16          Page 14 of 24


         g. The possible need for subsequent surgery.

         h. The severity of possible complications.

         i.   The dangers associated with the mesh.

         j.   That mesh treatments can be just as effective as other treatments.

         k. That mesh poses potential risks that are not present with other

              alternatives.

         l.   That future hernia treatment is more difficult and complicated when

              mesh has already been used.

         m. Increased risk of further surgery.

         n. That if there is a complication, removing the mesh completely could be

              medically impossible and can result in permanent complications,

              including chronic pain.

  27.   Ventrio™ ST was implanted in Ms. Santiago's body in a way that was

        foreseeable for the defendant manufacturers. Manufacturers published

        technical instructions for the implantation of these in the human body. That

        is why Ms. Santiago has experienced great pain and suffering as a result of

        the defective mesh.



  THE APPLICABLE LAW OF DEFECTIVE PRODUCTS IN PUERTO RICO

  28.   In Puerto Rico, strict liability is imposed on the manufacturer, distributor

        and seller for damage caused by defective or dangerous products. Rivera v.

        Superior Pkg. Inc.. 132 DPR (Decisiones de Puerto Rico) [Decisions of

        Puerto Rico] 115, 125 (19921; Montero Saldaña v. Amer. Motors Corp.. 107

        DPR 452, 462 (1978); Ferrer v. General Motors Corp.. 100 DPR 246 (1971).

        Any person involved in the manufacturing and distribution chain is jointly

        and severally liable with the manufacturer to the injured person. See H. Brau

        del Toro. Torts and damages in Puerto Rico [Los daños y perjuicios

        extracontractuales en Puerto Rico], San Juan, Pubs. JTS (Jurisprudencia del


                                          14
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 15 of 25
  SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 15 of 24


        Tribunal Supremo de Puerto Rico) [Case Law of the Supreme Court of

        Puerto Rico], 1986, Vol. II, Chap. XVI, p. 90.

  29.   The defective product is defined as a product that does not equal the average

        quality of similar products. Montero Saldaña v. Amer. Motors Corp.. 107

        DPR 452, 462 (1978). The doctrine is based on the case that any person

        involved in the manufacturing and distribution chain is jointly and severally

        liable with the manufacturer to the injured person. Montero Saldaña v.

        Amer. Motors Corp.. 107 DPR 452, 462 (1978). The plaintiff does not have

        to provide proof of negligence by the manufacturer or seller, but must prove

        that the product was defective and that the defective product was the cause

        of the injuries suffered. Aponte v. Sears Roebuck of P.R. 144 DPR 830, 839

        (1998).

  30.   The Supreme Court of Puerto Rico has approved the strict liability in torts

        rule, established by the California Supreme Court in the case of Greenman v.

        Yuba Power Products. Inc.. 377 P.2d 897, 900 (Cal. 1962). There, Presiding

        Judge Traynor thus stated the rule: "...a manufacturer is strictly liable for

        damages when an item placed on the market, knowing that it will be used

        without an inspection for defects, demonstrates a defect that causes harm to

        a human being [and that] liability is not governed by the law of contractual

        guarantees but by the law of absolute liability for damages". The public

        policy underpinning the rule set out in that case is that "the purpose of such

        liability is to ensure that the cost of damage resulting from defective

        products is borne by the manufacturers who shipped such products to the

        market rather than the affected persons who are powerless to protect

        themselves". Aponte v. Sears Roebuck, supra. The manufacturer or seller is

        responsible for defects of their product, provided that the injured party uses

        it for use that is reasonably foreseeable by the manufacturer. Aponte v. Sears

        Roebuck, supra.


                                         15
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 16 of 25
  SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16           Page 16 of 24


  31.   According to case law, in the field of product liability, there are three (3)

        types of defects that give room for the application of the doctrine of strict

        liability. These are: manufacturing defects, design defects and insufficiency

        defects in warnings or instructions. Aponte v. Sears Roebuck, supra.

        Regarding design defects, the California Supreme Court developed an

        analysis, or "test," of two alternatives. Thus, the plaintiff will prevail in a

        design defect case if it demonstrates that: "(1) the product failed to behave as

        safely as an ordinary consumer would have expected when using the product

        for which it was intended or for which it could predictably be used, or if he

        demonstrates that, (2) [a] the design of the product was the proximate cause

        of the damage and [b] the respondent did not prove that on the balance of

        interests, the benefits of the design in question outweigh the risks of the

        danger inherent in the design". Under the second alternative, the burden of

        proof that the benefits of the design used outweigh the risks inherent in it is

        shifted to the manufacturer. Aponte v. Sears Roebuck, supra.

  32.   With regard to manufacturing defects, the Supreme Court of Puerto Rico

        adopted the definition of "defect" suggested by the then Presiding Judge

        Traynor, in the case of Greenman v. Yuba Power Products Inc, supra, to the

        effect that "a defective product may be defined as one that fails to match the

        average quality of similar products and the manufacturer is then liable for

        damages resulting from deviations from the standard". Mendoza v.

        Cervecería Corona. Inc.. 97 DPR 499. 512 (19691.

  33.   In the third type of defect, even if a product does not suffer from

        manufacturing or design defects, it is considered defective if the

        manufacturer or seller does not offer the user or consumer those warnings or

        instructions that are appropriate regarding the dangers or risks inherent in

        the handling or use of the product. This duty extends to all uses of the

        product that are reasonably foreseeable by the manufacturer. Failure to warn


                                          16
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 17 of 25
  SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16          Page 17 of 24


        exposes the manufacturer to liability, if the manufacturer knew, or should

        have known, of the danger or risk involved, and the need to give the warning

        to ensure the safest use of the product. Aponte v. Sears Roebuck, supra.

  34.   It has been established that where there is a dispute over the defects of a

        product, it is necessary to use expert evidence to establish element of

        defectiveness, at least when it is not an obvious defect. Randolph v.

        Collectramatic. Inc. 590 F.2d 844, 848 (10th Cir. 1979); Huddell v. Levin.

        537 F.2d 726, 736 (3rd Cir. 1976).

  35.   As a result of the coordinated activities of all the defendants mentioned

        above, a defective medical hernia mesh was implanted in the body of the

        claimant. The defendants are jointly and severally liable for the damages of

        the plaintiff caused by the manufacture, design, marketing, distribution, sale

        and placement of a defective surgical mesh directly or indirectly through

        their employees, contractors or agents in the ordinary course of their

        business activities.

  36.   It is alleged that the defendants had a legal duty to ensure the effectiveness

        and safety of the surgical mesh through valid and controlled studies before

        marketing them. It is believed that the studies that were done might have

        been deliberately manipulated, resulting in information.

  37.   The defendants emphasized at all times that the surgical mesh was a safe and

        effective product. However, the surgical mesh that was designed and/or

        manufactured was not reasonably safe for its purpose, containing and

        repairing a hernia, and the risks associated with the design exceeded the

        potential benefits of that design. As a result of the design and/or manufacture

        of the surgical mesh, there was an unreasonable risk of the following adverse

        reactions to mesh or mesh components: chronic pain, hernia recurrence, to

        foreign body reaction; rejection, infection, insufficient or failed

        incorporation; migration, mesh deformation; insufficient or inappropriate


                                          17
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 18 of 25
  SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16            Page 18 of 24


        healing, excessive and chronic inflammation; adhesion to other organs;

        erosion, abscess, fistula formation, granuloma, seromas, nerve damage,

        tissue damage and/or death, as well as other complications. The medical

        documents in the possession of the hospital and defendant surgeon confirm

        that the plaintiff experienced several of these symptoms and that her body

        rejected the defective mesh.

  38.   The hernia surgical mesh is thought to have been designed and/or

        manufactured in such a way that it lacked enough strength to tolerate normal

        abdominal efforts, resulting in recurrence of the hernia.



                       LACK OF INFORMED CONSENT

  39.   The co-defendant Francisco A. Batlle Batlle was not in the same position as

        the mesh manufacturers to know, and therefore inform Ms. Santiago, about

        all possible complications, risks and dangers of the mesh.

  40.   Co-defendant manufacturers publish information on possible mesh risks and

        complications, as described in paragraph 13 and 14 of this complaint.

  41.   The information published by manufacturers about the risks and

        complications of mesh is incomplete, inaccurate and misleading.

  42.   The co-defendant Francisco A. Batlle Batlle did not inform Ms. Santiago of

        that information on the risks and complications published by the mesh

        manufacturers, which Ms. Santiago considers incomplete, inaccurate and

        misleading.




                                         18
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 19 of 25
  SJ2020CV03729 10/29/2020      12:30:52 am Entry Num. 16          Page 19 of 24


  43.   About the risks and possible complications associated with Ventrio™ ST,

        the only thing the co-defendant Francisco A. Batlle Batlle told Ms. Santiago

        was "I'm going to put a mesh in you". Nothing else. At no time were

        alternatives to surgical treatments or meshes discussed.

  44.   The co-defendant Francisco A. Batlle Batlle did not make a faulty

        disclosure, but completely failed to inform on the possible risks and

        complications.

  45.   Ms. Santiago, not having any information about the potential risks or

        complications associated with it, was not in a position to give informed

        consent.

  46.   Ms. Santiago was admitted to San Francisco Hospital on June 15, 2019. That

        day, co-defendant Francisco A. Batlle Batlle informs her that he was going

        to operate on her the next day and tells her "I'm going to put a mesh in you".

  47.   The following day, June 16, 2019 at 10:34 a.m. Ms. Santiago signed a form

        which reads, in relevant part: "The nature and objectives of the treatment,

        the benefits, the alternatives of the same, the risks and the possibility of

        complications have been widely explained to me. I acknowledge that I have

        not been offered any guarantee or assurance as to the results that may be

        obtained from such treatment."

  48.   This form signed on June 16, 2019 at 10:34 a.m. is a generic form that does

        not mention the treatment in question let alone make references to

        alternatives, risks or complications. That is, the document itself does not

        constitute an explanation of the treatment, alternatives and risks of

        complications. Rather, the document that states that everything was "widely

        explained" by the co-defendant Francisco A. Batlle Batlle. But the truth is

        that the statements of the co-defendant Francisco A. Batlle Batlle of June 15,

        2019 ("I'm going to put a mesh in you"), do nothing more than contrast

        dramatically with what is asserted in a generic and stereotypical way on the


                                         19
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 20 of 25
  SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16          Page 20 of 24


        form. In addition, on June 16, 2019, the day of the operation and the signing

        of consent form, Ms. Santiago did not see or speak to the co-defendant

        Francisco A. Batlle Batlle before the operation. Ms. Santiago does not

        believe that the co-defendant Francisco A. Batlle Batlle acted with malice,

        but proceeded without her informed consent. There were no legitimate

        medical reasons to proceed in a hasty manner and without the informed

        consent by Ms. Santiago on Father's Day of the 2019. Ms. Santiago certainly

        felt pain, but she was perfectly able to understand minimal information

        about the mesh that would be placed on her body, the possible risks and

        complications according to the manufacturer, and the treatment alternatives.

        However, the only thing that Ms. Santiago was told was "I'm just going to

        put a mesh in you," and then she never heard from the medical surgeon again

        until after the June 16, 2019 operation.

  49.   Patient consent is an indispensable element in carrying out a surgical

        medical procedure, treatment or medical procedure that is invasive to the

        human body, except for exceptional emergencies and damage to the

        psychological state of patient apprehension. In order for this essential

        criterion to be understood to be met in cases of medical negligence, in

        addition to obtaining the express consent of the patient, it is necessary that

        such consent be informed. Rojas v. Maldonado. 68 D.P.R. 818, 827 (1948).

  50.   The legal basis for such a requirement is that all people have the

        constitutional right to decide freely over their bodies. As a corollary to such

        a right, the courts have repeatedly held that doctors have an obligation to

        obtain informed consent from their patients prior to any treatment or

        surgery. The term informed consent imposes on physicians a duty to provide

        their patients with all the information that is essential to understand the

        nature of a certain procedure, which should include data on benefits, risks




                                          20
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 21 of 25
  SJ2020CV03729 10/29/2020       12:30:52 am Entry Num. 16          Page 21 of 24


        and possible complications. Martínez Marrero v. González Droz. 180 D.P.R.

        579, 593 (2011)

  51.   Generally, on this topic, the controversy centers on how much information

        the doctor must give the patient so that the patient's consent is not flawed or

        is sufficient to make an intelligent decision. The case law of the Supreme

        Court of Puerto Rico has reiterated that the physician must disclose both the

        reasonably foreseeable risks and the benefits of an invasive treatment or

        procedure. He must also provide available alternatives and the likely risks in

        case the patient chooses not to treat the condition. This was reiterated by the

        high court in Rodríguez Crespo v. Hernández. 121 D.P.R. 639, 663-664

        (1988). In that opinion, the court proposed as a simple and clear rule the

        following:


              The doctrine of informed consent imposes a duty on the
              physician to inform the patient about the nature and risks of
              proposed medical treatment so that the patient is in a position to
              make an intelligent and informed decision. 121 D.P.R., on p.
              664.

  52.   The risks associated with the mesh in question were widely known in June

        2019 through countless reports, publications and thousands of civil claims

        that had been filed across the United States and internationally. The

        reasonable medical surgeon dedicated to placing surgical meshes would

        have been aware of these important developments. Given the number of

        victims of the mesh in question, a reasonable professional would have

        warned of risks, as these were not remote, but likely based on the scientific

        literature and the number of patients who have some form of complication

        after the placement of a mesh containing polypropylene. Had she been

        informed, Ms. Santiago would not have consented to the surgical mesh in

        question being placed in her, but would have explored other alternatives.




                                          21
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 22 of 25
  SJ2020CV03729 10/29/2020        12:30:52 am Entry Num. 16          Page 22 of 24


  53.     As a result of the defendants' negligent actions and omissions, the plaintiff

          suffered physical harm and severe mental distress. After the invasive

          procedure on her body in June 2019, on March 23, 2020, Ms. Santiago went

          to the San Francisco Hospital emergency room with the following

          symptoms: rapid heartbeat (BPM), fever, chills, arthralgia, and severe pain

          in the abdominal area due to an obstruction by the umbilical hernia. At the

          hospital, it was determined that she showed clinical symptoms of sepsis,

          which had her on the brink of death, as the medical record proves. At San

          Francisco Hospital she was stabilized, but nonetheless Ms. Santiago spent

          eight distressing days in the hospital. Ms. Santiago has yet to undergo

          surgery again due to the defective mesh in her body, so the extent of the

          damage suffered cannot yet be determined in its entirety. The pain and

          suffering are not yet over for Ms. Santiago and her mother, Natividad

          Concepción Rivera.

  THEREFORE, the plaintiff requests that all defendants be held liable, jointly and

  severally, for the physical, emotional and economic damages suffered, including

  medical expenses, and all attorney costs and fees to the fullest extent permitted by

  law and in accordance with the evidence presented.




                                           22
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 23 of 25
  SJ2020CV03729 10/29/2020     12:30:52 am Entry Num. 16        Page 23 of 24




     RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, on October 29, 2020.

          s/Zuleika Castro De Jésus            s/José Carlos Vêlez Colón
          Attorney s/Zuleika Castro De Jésus   Attorney José C. Vélez Colon
          PR Bar No.: RUA (Registro Único      RUA 18913
          de Abogados y Abogadas) [Unique
          Reigster of Attorneys]-21258
          FL Bar No.: 1022294                  421 Ave Muñoz Rivera
          D'Jesus Law Offices                  10th floor
          1969 S. Alafaya Trail «79            jvelez@velezlawgroup.com
          Orlando, FL 32828-8732               Phone: (787) 599-9003
          zcastro@djesuslaw.com                Fax: N/A
          Phone: (407) 267-7130
          Fax: N/A




                                       23
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 24 of 25
  SJ2020CV03729 10/29/2020        12:30:52 am Entry Num. 16        Page 24 of 24


                                  CERTIFICATION

        I CERTIFY that I submitted this brief through the SUMAC (Sistema

  Unificado de Manejo y Administración de Casos) [Unified Case Managment and

  Administration System] system, which will notify all attorneys of record.

        Date: October 29, 2020.

                                           s/José Carlos Vélez Colón
                                           Attorney José C. Vélez Colon
                                           RUA 18913
                                           421 Ave Muñoz Rivera
                                           10th floor
                                           San Juan, PR 00918
                                           jvelez@velezlawgroup.com
                                           Phone: (787) 599-9003
                                           Fax: N/A




                                          24
Case 3:20-cv-01695-DRD Document 1-2 Filed 12/07/20 Page 25 of 25
